DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.

Election
Applicant’s election of Invention II without traverse in the Reply filed 1 February 2021 is acknowledged.  The elected Invention encompasses claims 11-18.  Claims 1-10 are withdrawn from further consideration as being drawn to nonelected Invention(s).  The restriction requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/003796 (“WO”).
Claim 11
WO (cited via IDS) teaches a system for emergency in-situ subsurface isolation of mobile radioactive material from a source of the mobile radioactive material.  A borehole is located in proximity to, and in flow communication with, the source of mobile radioactive material (e.g., page 6, lines 10-22; page 7, lines 11-21; page 9, lines 11-21; and Figures 2-3).  The borehole is at a depth suitable for safely isolating the mobile radioactive material (e.g., page 2, lines 21-23; page 9, lines 11-21).  A man-made 
WO can also prepare a vertical-oriented gravity fracture during a 1st batch dump of radioactive material into a borehole (e.g., Figures 3a - 3e).  During an additional (2nd) batch dump of radioactive material (e.g., page 7, lines 7-9; Figure 3e), WO conveys radioactive material into the borehole and then into the already prepared vertical-oriented gravity fracture.
Claim 12
A conduit system (e.g., page 4, lines 7-10). 
Claims 13-15
The slurry contains a weighting material (e.g., page 3, lines 10-23).

Claim Rejections - 35 USC § 103
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over WO as applied to claim 11 above, and further in view of Miller (US 3,867,510), Cooper (US 2011/0148012), and Kunetka (US 3,131,763).
Each reference was cited via IDS.

Miller shows that it is well known in the art that molten material (which is radioactive) is also a product of reprocessing nuclear fuel (e.g., col. 1, lines 45-47 and 66-68; col. 15, lines 40-41).  It would have been obvious to one of ordinary skill in the art to safely store such radioactive molten material, and that this material can be stored by WO.  Thus, modification of WO to have included molten material in the radioactive material would have been obvious to one of ordinary skill in the art.  
Cooper shows that it is well known in the art to use a heater to maintain material in a molten state.  Kunetka shows that it is well known in the art to employ a heater in a borehole.  Also, Applicant admits [0049] that use of heater to prevent solidification in a borehole is known in the art.  Thus, it would have been further obvious to one of ordinary skill in the art (in view of Cooper and Kunetka) to have heated WO’s material (e.g., via a heater) so as to maintain it in a molten state, which allows for easier flow thereof down the borehole and gravity fracture.  The result of the employing WO with a borehole heater would have been predictable to the skilled artisan.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO as applied to claim 11 above, and further in view of Hershberger (US 5,488,993).
It would have been obvious to one of ordinary skill in the art to remove water from WO’s borehole so that more space is available for radioactive material.  It would have also been obvious to one of ordinary skill in the art, when using hot radioactive 
Hershberger (cited via IDS) shows that it is well known in the art to use an artificial lift to remove water from a borehole.  Modification of WO to have included an artificial lift to remove water from the borehole, as suggested by Hershberger, would have been obvious to one of ordinary skill in the art.  Furthermore, conventional placement of a porous material (e.g., gravel) adjacent to the lift to prevent debris from interfering with (e.g., clogging) the lift would have also been obvious to one of ordinary skill in the art.  The result of employing WO with an artificial lift and porous material would have been predictable to the skilled artisan.

Double Patenting
Claims 11 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent 9,700,922.  Although the claims at issue are not identical, they are not patentably distinct from each other because the recited invention includes characteristics which are substantially met in the claims of the Patent.  A gravity fracture below a borehole is in Patent claim 1.  Radioactive material is in Patent claim 20.  Just prior to insertion, the radioactive material would be located in proximity to and in flow communication with the borehole.  The claims, if allowed, would improperly extend the "right to exclude" already granted in the Patent.

Claims 11 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent 10,032,535.  Although the claims 

The nonstatutory double patenting rejections are based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited feature(s) is not shown:
heating means (claim 16). 
porous material located between the bottom end of the borehole and a top end of the man-made vertical-oriented gravity fracture (claim 17).  
Note: Furthermore, the specification implies [0037] that the gravity fracture begins at the bottom end of the borehole.  Thus, it appears that no other structure can be located therebetween.
artificial lift pumping means located between the bottom end of the borehole and a top end of the man-made vertical-oriented gravity fracture (claim 18).  See above note.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.



The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).


Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646